Per Curiam. Appellant Bryson Jacobs moves (1) for additional time to file her brief and (2) to supplement the record with enhanced tapes, or their transcription, concerning the alleged drug transaction at issue. The State Crime Laboratory was unable to enhance the tapes, and Jacobs now states that a private firm' in Little Rock may be able to accomplish this. The court reporter’s letter is attached to the motion. She states that the tapes were not transcribed by her at trial because they were for the most part unintelligible and inaudible and contained background noises.  The motions are denied, and the clerk is directed to set a briefing schedule. Enhanced tapes would present this court with evidence not heard by the jury. We are limited on appeal to a review of the record of the trial court proceedings. We will not review evidence not considered by the jury or the trial court and, thus, not contained in the record. Evans v. State, 271 Ark. 775, 610 S.W.2d 577 (1981); Weston v. State, 265 Ark. 58, 576 S.W.2d 705 (1979).